Name: Commission Regulation (EEC) No 277/81 of 30 January 1981 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from the market during the period from 2 February to 31 December 1981
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/16 Official Journal of the European Communities 2.2.81 COMMISSION REGULATION (EEC) No 277/81 of 30 January 1981 fixing the standard values to be used in calculating financial compensation in respect of fishery products withdrawn from die market during the period from 2 February to 31 December 1981 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas on the basis ghthe relevant information on this value, this value should be fixed for the period from 2 February to 31 December 1981 as shown in the Annex hereto;Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products (*), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 11 (5 ) thereof, Whereas Article 11 of Regulation (EEC) No 100/76 provides for the granting of financial compensation to producers' organizations which intervene, in compliance with certain conditions, in respect of the products listed in Annex I (A) and (C) to that Regulation; whereas the amount of financial compensation must be reduced by standard values in the case of products for purposes other than human consumption ; Whereas Commission Regulation (EEC) No 697/71 (3) specifies the ways in which the products withdrawn may be disposed of; whereas the value of such products must be fixed at a standard level for each of these modes of disposal, taking into account the average receipts which may be obtained from such disposal ; Until 31 December 1981 the standard values to be used in calculating the financial compensation provided for in Article 11 of Regulation (EEC) No 100/76 in respect of products withdrawn by producers' organizations and used for purposes other than human consumption shall be as shown in the Annex. Article 2 This Regulation shall enter into force on 2 February 1981 . This Regulation shall be binding in its entirety and direcdy applicable in all Member States Done at Brussels, 30 January 1981 . For the Commission Georges CONTOGEORGIS Member of the Commission f l) OJ No L 20, 28. 1 . 1976 , p. 1 . ( 2) OJ No L 359, 31 . 12. 1980, p. 13 . ( 3) OJ No L 77, 1 . 4. 1971 , p. 69. 2. 2. 81 Official Journal of the European Communities No L 30/17 r 1 * 1 1  ANNEX Use of products withdrawn ECU/tonne 1 . Used as animal feed after drying and cutting up or processing into meal : ( a ) Foi herring and mackerel :  Denmark 60  United Kingdom SO  Other Member States 20 (b) For shrimps of the genus Crangon 12 (c) For other products:  Denmark 50  United Kingdom 40  Italy 40  Other Member Sutes 19 2. Used otherwise than as under 1 as animai feed (bait included): (a ) For sardines and anchovies 85 (b ) For other products:  Ireland 45  Other Member States 60 3 . Used for purposes other than animal feed 0